NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



PAGE 42, LLC, AND SHAZAM AUTO      )
GLASS, LLC,                        )
                                   )
           Petitioners,            )
                                   )
v.                                 )                    Case No. 2D19-1539
                                   )
PROGRESSIVE SELECT INSURANCE       )
COMPANY AND PROGRESSIVE            )
AMERICAN INSURANCE COMPANY,        )
                                   )
           Respondent.             )
___________________________________)

Opinion filed September 27, 2019.

Petition for Writ of Certiorari to the Circuit
Court for the Thirteenth Judicial Circuit for
Hillsborough County; sitting in its appellate
capacity.

David M. Caldevilla of de la Parte & Gilbert,
P.A., Tampa; and Ronald S. Haynes, and
Christopher Ligori of Christopher Ligori &
Associates, Tampa, for Petitioners.

Alexandra Valdes of Cole, Scott, &
Kissane, P.A., Miami, for Respondents.



PER CURIAM.


              Denied.
KHOUZAM, C.J., and SALARIO and SMITH, JJ., Concur.




                                    -2-